OPINION — AG — ** SCHOOLS — SCHOOL DAY — PARENT, TEACHER MEETINGS ** (1) IF A SCHOOL DISTRICT AUTHORIZES A PARENT — TEACHER CONFERENCES TO BE HELD DURING A REGULAR SCHOOL DAY, THE LANGUAGE OF 70 O.S. 1-109 [70-1-109] MANDATES THAT SUCH CONFERENCES BE COUNTED AS A SCHOOL DAY AS DEFINED IN 70 O.S. 1-111 [70-1-111], AND INCLUDED AS PART OF THE 175 DAYS OF REQUIRED CLASSROOM INSTRUCTION EVEN THOUGH PUPILS ARE NOT IN ATTENDANCE ON THOSE DAYS. (2) FOR THE PURPOSE OF 70 O.S. 1-109 [70-1-109] AND 70 O.S. 1-111 [70-1-111], A REGULAR SCHOOL DAY HAS THE SAME MEANING AS A SCHOOL DAY AND CONSISTS OF NOT LESS THAN SIX HOURS DEVOTED TO SCHOOL ACTIVITIES OR A DAY DEVOTED TO PARENT — TEACHER CONFERENCES EXCEPT THAT A SCHOOL DAY FOR NURSERY, KINDERGARTEN, FIRST GRADE AND SENIOR HIGH SCHOOL GROUPS SHALL BE DEFINED BY THE STATE BOARD OF EDUCATION. (SCHOOL DAY, ATTENDANCE, PROFESSIONAL MEETINGS, INSTRUCTION) CITE: 70 O.S. 1-111 [70-1-111], 70 O.S. 1-109 [70-1-109] (BETTY ELROD HUNTER) ** SEE OPINION NO. 91-542 (1991)